Citation Nr: 1212859	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  05-25 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to November 1997. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the claim.

The record reflects that the Veteran initially requested a hearing before a Veterans Law Judge of the Board in conjunction with this case.  He subsequently failed to report for such a hearing scheduled in July 2009, and has not explained his absence or requested to reschedule the hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d). 

In August 2009, the Board remanded this case for further development to include obtaining VA vocational rehabilitation records, requesting records from the Social Security Administration (SSA), and according the Veteran a new examination to address his TDIU claim.  The VA vocational rehabilitation records have been associated with the Veteran's VA claims folder; SSA responded in October 2009 that no records were available concerning the Veteran; and a VA medical examination was accorded to the Veteran in January 2010.  

Despite the foregoing, the Board observes that additional developments in this case, as detailed below, require still further development of the TDIU claim.  

The veteran has raised the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disability.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to an Agency of Original Jurisdiction for appropriate action.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, a remand is required in order to comply with the duty to assist.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service-connected for a left foot disorder, rated as 30 percent disabling; a right ankle disorder, rated as 20 percent disabling; a left ankle scar, rated as 10 percent disabling; a right ankle scar, rated as 10 percent disabling; a right wrist disorder, rated as 10 percent disabling; a right wrist scar, evaluated as 10 percent disabling; and a left foot scar, evaluated as 10 percent disabling.  His overall combined service-connected disability rating is 70 percent.  See 38 C.F.R. § 4.25.  In determining the combined rating, the Board has considered the bilateral factor for the lower extremities and the fact that all his disabilities ultimately are rated as one disability stemming from a common etiology.  See 38 C.F.R. §§ 4.16(a) , 4.25, 4.26.  Therefore, the percentage criteria for TDIU are met, since all of his disorders are considered as one single 70 percent disability because they stem from a common etiology.  38 C.F.R. § 4.16(a) .

The Appeals Management Center attempted to obtain records pertaining to the Veteran's claim for Social Security Administration (SSA) benefits.  The response indicated that SSA did not have medical on file or was unable to locate the medical record.  Pursuant to 38 C.F.R. § 3.159(e), if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and his representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Appeals Management Center wrote to the Veteran and informed him the SSA records were unavailable and he should submit records within 10 days.  However, it is not clear from the SSA response that it is reasonably certain records do not exist or that further efforts to obtain them would be futile.  Accordingly, the Appeals Management Center should again attempt to obtain the records.  

The Board also notes that the record reflects the Veteran has raised a claim of service connection for an acquired psychiatric disorder.  The record reflects that development was begun on this claim, as exemplified by correspondence on this issued dated in August and November 2010, as well as a December 2010 VA mental disorders examination.  However, the documents assembled for the Board's review do not reflect this claim has, as yet, been formally adjudicated by the AOJ.  The resolution of this claim may affect whether the Veteran is entitled to a TDIU.  Therefore, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the claim of service connection for an acquired psychiatric disorder has been adjudicated.  

The Board further notes that the Veteran reported at the December 2010 VA examination that he was currently employed as a manager.  However, he also indicated that this was part-time employment, and that he was currently on probation at his place of employment.  Moreover, in a July 2010 statement, he reported that he had several jobs since he left his employer.  Therefore, the Board finds that additional information is required regarding this employment, such as the amount of the Veteran's compensation and hours worked, in order to determine if he was or is engaged in substantially gainful employment.

Also, any outstanding VA treatment records regarding the service-connected disabilities dating from April 2011 should be obtained while this case is on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Finally, the Veteran's TDIU claim was last adjudicated below via a June 2010 Supplemental Statement of the Case (SSOC).  However, additional VA medical records were subsequently added to his VA claims folder which cover a period through 2011.  Although the treatment records primarily concern medical conditions other than the service-connected disabilities, a December 2010 VA mental disorders examination does include findings regarding the effect the Veteran's service-connected disabilities have upon his employability.  Thus, these records are relevant to the current appellate claim, and a supplemental statement of the case must be issued on remand that considers this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records from SSA concerning the Veteran's claim for disability benefits, to include copies of any decisions and the medical records considered in rendering the determination.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO should associate with the record any VA medical records pertaining to the Veteran that date from April 2011.

3.  The Veteran should be asked to submit an up-to-date TDIU claim form so he can provide information concerning his employment since 2004, including hours worked, compensation, and other relevant factors.  Any follow-up deemed necessary with respect to his employer(s) should be conducted.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the TDIU claim in light of any additional evidence added to the records assembled for appellate review to include the aforementioned VA treatment records dated through 2011 and the December 2010 VA mental disorders examination.

If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in June 2010, and provides an opportunity to respond.  It is noted that the TDIU issue is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

